Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the RCE and amendments filed on February 22, 2021.  
Claims 1-6, 8-21, and 23-30 are currently pending.
Claims 1 and 17 have been amended.
Claims 7 and 22 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2020; October 20, 2020; and January 7, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
The previous rejection of claims 1-6, 8-21, and 23-30 under 35 U.S.C. 101 is withdrawn.  Claims 7 and 22, previously indicated as being patent eligible, have been incorporated into independent claims 1 and 17.  Therefore, the previous rejection is withdrawn.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered and are persuasive.  Applicant has incorporated language from claims 7 and 22, previously indicated as eligible, into independent claims 1 and 17.  Therefore, claims 1 and 17 are eligible and the previous 101 rejection is withdrawn.

Conclusion
Claims 1-6, 8-21, and 23-30 are allowed.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Examiner, Art Unit 2121